Citation Nr: 9930563	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  96-25 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1988 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which reduced the veteran's right knee 
disability from 10 percent to noncompensably disabling.  In a 
decision, dated in June 1996, the Hearing Officer reinstated 
the 10 percent rating for the service-connected right knee 
disability.  

In June 1997, the veteran testified before the undersigned 
Board member at the RO in Detroit, Michigan.  


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by subjective complaints of pain with objective 
findings of full range of motion with no evidence of any 
effusion, deformity, subluxation or lateral instability; 
resulting in no more than slight right knee impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40-
4.46, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5260 and 5261 
(1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 10 percent for the 
service-connected right knee disability is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107 (a).  
A claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board 
is also satisfied that all evidence necessary for an 
equitable disposition of this appeal has been obtained by the 
RO and that no further assistance to the veteran is required 
in order to comply with the duty to assist mandated by 
statute.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other relevant 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (1998). 

The RO has assigned a 10 percent disability evaluation to the 
service-connected right knee disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under that code, a 10 percent 
evaluation will be assigned for slight recurrent subluxation 
or lateral instability of the knee.  A 20 percent evaluation 
is warranted where there is evidence of a moderate recurrent 
subluxation or lateral instability; a 30 percent evaluation 
encompasses situations where there is evidence of severe 
recurrent subluxation or lateral instability.  

Other applicable codes include 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5260 and 5261 (1998).  In accordance with 
Diagnostic Code 5256, a 30 percent evaluation is warranted 
where there is evidence of ankylosis of the knee in a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees.  Pursuant to Diagnostic Code 
5260, flexion of the leg limited to 45 degrees warrants a 10 
percent evaluation, flexion of the leg limited to 30 degrees 
warrants a 20 percent rating and flexion limited to 15 
degrees warrants a 30 percent evaluation.  In accordance with 
Diagnostic Code 5261, extension of the leg limited to 10 
degrees warrants a 10 percent evaluation, extension limited 
to 15 degrees warrants a 20 percent evaluation and extension 
limited to 20 degrees warrants a 30 percent evaluation.  The 
Board notes that normal range of motion for VA compensation 
purposes is flexion to 140 degrees and extension to 0 
degrees. 38 C.F.R. § 4.71, Plate II (1998).

The Board must also consider 38 C.F.R. §§ 4.40, 4.45, 4.59 
when rating disabilities of the musculoskeletal system, and 
must consider functional loss, decreased movement, increased 
movement, weakened movement, excess fatigability, 
incoordination, and painful movement where applicable, as 
evidence of functional impairment. Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997), DeLuca v. Brown, 8 Vet. App. 202 
(1995).

II.  Factual Background

A February 1995 VA orthopedic examination reflects that the 
veteran complained of aching in the right knee, especially 
after extended walking or standing for a prolonged period of 
time.  The veteran denied having any instability or clicking 
in the right knee.  Occasionally, he reported that he would 
have to sit down during his job and that at times, he would 
take Tylenol.  During the examination, the veteran did not 
appear to have been in any distress, had good posture and was 
able to squat without any complaints of pain in his knee.  An 
examination of the right knee revealed that the alignment was 
normal with no evidence of any swelling or deformity.  The 
ligaments were noted to have been stable.  Drawer and Lachman 
tests were negative.  The veteran had minimal tenderness on 
patellar compression.  Quadriceps muscle was noted to have 
been satisfactory and powerful.  The veteran's right knee was 
found to have been normal.

During hearings conducted at the RO in Detroit, Michigan in 
May 1996 and June 1997, the veteran testified that his right 
knee locked, was painful, ached and gave-way.  He maintained 
that he used a cane and that he wore an elastic knee brace.  
He related that he would massage and soak his right knee in 
order to relieve the pain. 

Medical records, submitted from Providence Hospital, dating 
from September 1997 to March 1996, reflect that in February 
1996, the veteran complained that his right knee would give 
out and that he had pain and bruising of the right knee as a 
result of having fallen on a hard tile floor.  An examination 
of the right knee revealed no evidence of any swelling or 
erythema.  However, there was slight tenderness to palpation 
along the medial aspect of the right patella.  The right knee 
was stable to anterior-posterior drawer and valgus/varus 
stress.  There was some slight distractibility of the 
patella.  There was no evidence of any crepitance with 
flexion and extension.  The veteran was diagnosed as having 
arthritis of the right knee and was scheduled for a follow-up 
visit in March 1996.

Medical records, submitted from the Concentra Occupational 
Health Center, dating from February to August 1996, do not 
reflect any subjective complaints or objective findings with 
respect to the veteran's right knee (these records reflect 
that the veteran sought treatment for his left knee).

A medical record, dated in August 1998, submitted by Glenn E. 
Taylor, M.D., reflects that the veteran had had chronic right 
knee problems as a result of an in-service injury and that he 
had undergone arthroscopic surgery.  It was noted that since 
the in-service injury, the veteran had had problems with 
laxity of the patella and a sensation of the knee giving out.  
The examiner indicated that although the veteran was not 
totally disabled from all jobs, he was clearly disabled from 
any sort of strenuous physical activity, to include further 
military service.  

A review of an August 1998 VA orthopedic examination report 
reflects that the veteran was then still employed as a 
welder.  The veteran complained of pain and stiffness in the 
right knee, especially on prolonged standing and during cold 
weather.  He related that he was unable to run as a result of 
the pain and that on occasion, his right knee would give out.  
It was noted that at times, the veteran used a brace for his 
right knee and that he took Motrin and Tylenol for the pain.  
During the examination, the veteran walked well and had a 
normal heel-toe gait. He was able to squat to 90 degrees 
without any complaints of pain.  An examination of the right 
knee revealed normal alignment with no swelling, deformity or 
tenderness.  Patellar compression was not painful, and 
ligaments on both sides of the knee were found to have been 
stable.  Medial lateral stability was maintained and there 
was no joint line tenderness.  Anteroposterior movement was 
normal with negative Lachman and Drawer tests.  The veteran 
had full range of motion of the right knee (zero to 140 
degrees) with active extension against resistance.  X-rays of 
the right knee appeared to have been normal with no soft 
tissue calcification, loose bodies or arthritic changes.  A 
magnetic resonance imaging scan revealed no evidence of any 
significant pathology with respect to the right knee.  

The veteran was diagnosed in August 1998 as having status-
post arthroscopic surgery of the right knee without any 
evidence of instability or post-traumatic arthritic changes.  
It was the opinion of the VA examiner in January 1998 that 
the veteran's right knee was stable with full range of 
motion, adequate muscle tone of the quadriceps and range of 
motion of the knee without instability.  There was no 
clinical evidence of any functional loss as a result of pain, 
which was found not to have been severe as reported by the 
veteran's manifestations.  The examiner indicated that it was 
not likely that the pain from the right knee would 
significantly limit the functional loss of the right knee, 
and that there was no evidence of any weakness or 
incoordination of movement or fatigability of the right knee.   

III.  Analysis

Upon consideration of all the evidence of record, the Board 
finds that the 10 percent rating currently assigned to the 
veteran's right knee disability is appropriate.  The medical 
evidence presented indicates that the veteran has full 
flexion and extension of the right knee with no evidence of 
any active ankylosis, instability, subluxation, effusion or 
deformity.  As there is no evidence of any ankylosis, 
instability or subluxation of the right knee, the veteran 
would not be eligible for a higher disability under 
Diagnostic Codes 38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 
5257. 

In addition since the veteran had full flexion and extension 
of the right knee on VA examination in August 1998, a higher 
evaluation based solely on the veteran's range of motion of 
the right knee pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261 is not in order.  Since Diagnostic Codes 
5260 and 5261 are predicated on loss of range of motion, the 
Board has considered whether 38 C.F.R. §§ 4.40 and 4.45 
provide a basis for a higher rating.  See General Counsel 
Precedent Opinion 9-98 (VAOPGCPREC 9-98) (August 14, 1998).  
In this regard, while the veteran has subjectively complained 
of pain, he had full range of motion of the right knee, was 
able to squat without pain and had a normal heel-toe-gait on 
examination by VA in August 1998.  In addition, the examiner 
in August 1998 that there was no clinical evidence of any 
weakened movement, excess fatigability or incoordination of 
the right knee and that it was not likely that any pain would 
significantly limit any functional loss of the right knee.  
In light of the foregoing, the Board is of the opinion that 
the veteran's current complaints of pain are contemplated by 
the 10 percent evaluation and that an evaluation in excess 
thereof is not warranted pursuant to 38 C.F.R. §§ 4.40 or 
4.45; Deluca, supra. 

The Board also notes that VA OPGCPREC 23-97 (hereinafter G.C. 
Prec. Op. 23-97) (July 1, 1997), is inapplicable.  In that 
opinion, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Codes 5260 or 
5261, separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, VA 
General Counsel further stated that if a veteran does not 
meet the criteria for a compensable percent rating under 
either Diagnostic Code 5260 or Diagnostic Code 5261, there is 
no additional disability for which a separate rating for 
arthritis may be assigned.  G.C. Prec. Op. 23-97.  As 
explained above, such is the case here.

IV.  38 C.F.R. § 3.321(b)(1)

Moreover, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular scheduler 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998).  In this 
case, the Board notes that despite the veteran's complaints 
that his right knee has interfered with his ability to work, 
he has continued to be employed as a welder.  The veteran has 
not offered any objective evidence (i.e. employment records) 
that his service-connected right knee disorder has rendered 
him unemployable nor does the record reflect frequent periods 
of hospitalization for the veteran's service-connected right 
knee disability.  Hence, the record does not present an 
exceptional case where his currently assigned 10 percent 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met, and; 
therefore, affirms the RO's conclusion that a higher 
evaluation on an extraschedular basis is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for a right knee 
disability is denied.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

